Case: 17-30308      Document: 00514350154         Page: 1    Date Filed: 02/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-30308
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 16, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

RANDY L. RANDALL,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:15-CV-2307
                            USDC No. 5:11-CR-317-8


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Randy L. Randall, federal prisoner # 15699-035,
filed a 28 U.S.C. § 2255 motion which the district court denied on the merits.
The court determined, however, that Randall had made a substantial showing
of the denial of a constitutional right on the issue whether he “was properly
sentenced, based on the amount of drugs attributable to the conspiracy as a



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30308     Document: 00514350154      Page: 2   Date Filed: 02/16/2018


                                  No. 17-30308

whole, in light of his unequivocal admission of his own knowledge and intent
with respect to that entire amount.”
      A defendant must make “a substantial showing of the denial of a
constitutional right” to obtain a certificate of appealability (COA). 28 U.S.C.
§ 2253(c)(2). The district court granted Randall a COA but did not specify
which constitutional right was included in that grant. For the reasons set forth
below, the COA grant is unclear. It is therefore vacated and that issue is
remanded for clarification.
      The government contends that the district court granted the COA based
on the Sixth Amendment prohibition of judicial fact-finding that increases the
statutory minimum sentence. See Alleyne v. United States, 133 S. Ct. 2151,
2163-64 (2013). We disposed of this issue in Randall’s direct appeal, however,
so it cannot be reconsidered under § 2255. See United States v. Kalish, 780
F.2d 506, 508 (5th Cir. 1986).
      The applicability of the statutory minimum sentence, the issue certified
in the COA grant, was central to the district court’s conclusion that defense
counsel was not ineffective for failing to contest the application of the statutory
minimum sentence.      Even if the COA could be construed to include this
particular claim of ineffective assistance of counsel, the district court did not
indicate whether it intended for the COA to include the elements of
performance and prejudice. See Strickland v. Washington, 466 U.S. 668, 687
(1984). When a § 2255 motion “raises a constitutional claim with multiple
elements, a COA may issue with respect to that claim only if the defendant
makes a substantial showing as to each element.” United States v. Ratliff, 719
F.3d 422, 424 (5th Cir. 2013).
      We encountered a similar situation in Ratliff, 719 F.3d at 423-24, and
vacated the COA and remanded for clarification as to whether the defendant



                                        2
    Case: 17-30308    Document: 00514350154      Page: 3   Date Filed: 02/16/2018


                                  No. 17-30308

had made a substantial showing of the denial of her Sixth Amendment right
to effective assistance of counsel. We do the same here.
      The district court’s grant of a COA is VACATED and REMANDED for
clarification. On remand, the district court should clarify its statement that
Randall made a substantial showing of the denial of a constitutional right by
indicating which constitutional right and particular claim or claims are
included in the grant of a COA.




                                       3